 Case 19-43756      Doc 359      Filed 05/21/20 Entered 05/21/20 12:34:16                          Desc Main
                                  Document     Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA


   In re:                                            Jointly administered under
                                                     Bankruptcy Case No. 19-43756 (WJF)
   Granite City Food & Brewery Ltd.,
   Granite City Restaurant Operations, Inc.,         19-43756
   Granite City of Indiana, Inc.,                    19-43757
   Granite City of Kansas Ltd.,                      19-43758
   Granite City of Maryland, Inc.,                   19-43759
                                                     19-43760
                        Debtors.
                                                    Chapter 11


           ORDER APPROVING FIRST INTERIM APPLICATION OF
    BASSFORD REMELE, P.A. FOR ALLOWANCE OF FEES AND EXPENSES AS
    COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
     FOR THE PERIOD FROM JANUARY 8, 2020 THROUGH MARCH 31, 2020


       This matter came before the Court on the Application of Bassford Remele, P.A.

(“Bassford”), as counsel for the Official Committee of Unsecured Creditors, for allowance of

interim compensation. Based on the record, and the Court being fully advised in the premises,

       IT IS HEREBY ORDERED:

       1.     Bassford’s First Interim Application is APPROVED;

       2.     Bassford’s attorney fees in the amount of $28,935.00 and its expenses of $404.07,

              for a total of $29,339.07, are allowed with respect to the period covered by its First

              Interim Application;

       3.     The Debtor is authorized to pay Bassford all sums allowed and unpaid including,

              but not limited to the total fees and expenses set forth herein; and

       4.     This Order shall be effective immediately.

                                                    BY THE COURT:
        May 21, 2020                                  /e/ William J. Fisher
Dated: _______________                               _______________________________
                                                     William J. Fisher
                                                     United States Bankruptcy Court Judge
                                                        NOTICE OF ELECTRONIC ENTRY AND
                                                        FILING ORDER OR JUDGMENT
                                                        Filed and Docket Entry made on05/21/2020
                                                        Lori Vosejpka, Clerk, by DT
